Citation Nr: 1123128	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-42 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in October 2009.  The Veteran testified at a Board hearing in December 2010.  At the hearing, the Veteran's representative indicated that the Veteran wished to waive preliminary RO review of additional evidence. 


FINDING OF FACT

Degenerative disc disease of the lumbar spine was not manifested during the Veteran's active duty service or for several years thereafter, nor is it otherwise causally related to service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated October 2008.                                                           

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran a physical examination in October 2009, obtained a medical opinion as to the etiology and severity of his disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Review of the claims file shows that additional VA medical records have been associated with the claims file since the statement of the case.  It appears that these records pertain to other unrelated claims by the Veteran.  To the extent that such records reference any current complaints or treatment for low back problems, the Board finds that such records are not relevant to the underlying question in the present case which is a nexus to service.  The fact of current low back disability is conceded and any reference to ongoing current treatment simply supports the fact of current disability, an already established fact.  Accordingly, the Board finds no useful purpose would be served by delaying appellate review for the purpose of sending the case back to the RO for preliminary review of such records. 

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the Veteran's December 2009 Board hearing, he testified that he was a cook.  He stated that he incurred injuries when he was kicked in the back for being late to revelry.  He testified that he went to the doctor several times while he was in service.  He stated that he was put on light duty and was advised not to do much lifting, twisting, turning, etc.  He stated that he had problems with his back his entire two years in service.  He believed that his back injury showed up on his separation examination.  

The Veteran testified that he separated from service in 1969; and that he began having back problems in approximately 1972 or 1973.  At the time, he was in barber school and he had trouble standing for long periods of time.  Presently he suffers from chronic low back pain that radiates down his legs (the left more so than the right).  He can't walk very far (approximately 50 yards); and he has received a wheelchair from the VA.  He also wears a back brace, has a walking stick, and uses assistive devices (rails) in the bathroom to get on and off of the toilet.  He stated that he's never been prescribed bed rest.  He reported that his back tightens up, spasms, and prevents him from sleeping more than an hour or two before having to get up.  He reported taking Tramadol for the pain.  Finally, he testified that he is a certified nursing assistant.

The service treatment records reflect that the Veteran complained of back pain in September 1968.  The location of the back pain was not specified.  He complained of back pain again in October 1968.  This time the treatment report reflects that the pain was in the back of the neck, along the spine, around T3-4.  Upon examination, range of motion was good.  The examiner assessed the Veteran with neck pain and nervousness.  A March 1969 treatment report reflects that the Veteran complained of back pain.  He was prescribed Parafon Forte.  On the Veteran's July 1969 Report of Medical History, he checked "yes" regarding whether he currently has or has had back trouble of any kind.  His July 1969 separation examination yielded normal findings.  

There are no post-service records documenting low back problems a motor vehicle accident in May 1973.  The May 1973 treatment report states that the Veteran sustained an automobile accident with back pain.  There was no reference to any prior history of low back symptoms.  On examination, he had diffuse lumbosacral tenderness.  X-rays revealed a mild compression fracture of the L4 vertebrae.  He was diagnosed with a compression fracture L-4 vertebrae with acute lumbosacral strain.  A March 1981 treatment report reflects that the Veteran complained of low back pain at that time.  There is no stated etiology.  An April 1992 CT scan of the Veteran's lumbar spine revealed: (1) a bulging disc at L3-L4 that did not seem to be causing any significant problems; (2) a bulging disc at L4-L5 that was deemed probably not significant; and (3) a separation of the anterior superior corner of L4 from the main body of the bone by cleft or relatively loosened tissue.  This was believed to be a limbus vertebra; and the examiner could not exclude the possibility of an old fracture.  

Subsequent treatment reports indicate that the Veteran did not attribute his back pain to an incident of service; but instead attributed it to the non-service related motor vehicle accident.  An August 1998 treatment report reflects that the Veteran stated that he was in a motor vehicle accident 30 years ago and the he sustained a low back injury.  A February 1999 treatment report states that the Veteran has a history of low back pain that started with an automobile accident 30 years ago; and that he has sustained no new trauma or symptoms.

The Veteran submitted a July 2009 correspondence from Dr. H.J.M.  The correspondence is of little probative value insofar as it only indicates that the Veteran is unable to work as a result of his degenerative disc disease of the lumbar spine.  The correspondence fails to aid the Veteran's claim by providing a competent medical opinion that would link his current disability to service.  

The Veteran underwent a VA examination in October 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that his low back pain began in 1973, after he was discharged from service.  However, he stated that he did sustain an injury in service when he was kicked in the back.  He was not sure whether the injury was documented.  He stated that he went to the doctor; but he is not sure what was put in his chart.  

After a thorough review of the Veteran and his claims file, the October 2009 examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with no evidence of radiculopathy.  He opined that the degenerative disc disease was not caused by military service or the injuries sustained therein.  His rationale was (in part) that the Veteran's service treatment records did not show any complaints of a lumbar spine disability.  He pointed out that the only complaint of back pain that identified the location of the pain states that it was in the high thoracic region; and that it was diagnosed as neck pain and nervousness. Furthermore, he noted that by all accounts, the back pain did not begin until 1973 (after he was discharged from service).  Finally, he pointed out that degenerative disc disease is a very common disability that affects a large subset of the population, regardless of their prior activities, strenuous or not.  

Again, it is clearly established that the Veteran has current low back disability.  As already noted, service treatment records do show complaints and treatment for back symptoms.  The question is whether the current low back disability is causally related to the inservice symptoms.  

Even as a layperson, the Veteran is competent to report that he has suffered continuing low back symptoms since service.  He testified to such at the December 2010 Board hearing.  However, in assessing whether a Veteran's statements are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

After reviewing the totality of the evidence, the Board is unable to find that the Veteran's statements of a continuity of low back symptoms since service are credible.  The Veteran was injured in a motor vehicle accident in May 1973.  It is significant that he did not report any prior back problems at that time.  It appears from records of treatment in connection with the 1973 accident that a compression fracture at L-4 was detected.  In various medical treatment records in the late 1990's, the Veteran did not reference any back problems since service, but instead referred to the 1973 accident.  All of this diminishes the credibility of his current assertions of continuing low back problems since service.  The Board also finds it significant that when the Veteran filed a claim for VA benefits for hypertension in 1997, he did not include a claim for low back disability.  The Board believes it would be reasonable to expect that he would have if he believed that his low back problem was related to service.  This further undermines his credibility regarding a continuity of symptoms since service.  In sum, the Board does not find the Veteran's statements to be credible for purposes of establishing a continuity of symptoms to link his current low back disability to service. 

Looking to the other evidence of record, the Board again acknowledges that the Veteran was seen for back complaints during service.  However, military medical personnel found the Veteran's spine to be clinically normal at the time of discharge.  This is contemporaneous evidence that in the professional judgment of the examiners, there was no abnormality of the spine at that time.  This in turn is evidence suggesting that the prior inservice back symptoms had resolved.  This in turn is supported by the lack of persuasive evidence of low back problems until the 1973 accident.  It is again noted that records of treatment at that time do not reference a history of prior low back problems.  The same is true of the medical records over subsequent years.  Further, VA has attempted to assist the Veteran with an examination and opinion, but the examiner clearly was of the opinion that the Veteran's current low back disability was not causally related to service.  Significantly, there is no contrary medical opinion of record.  

The claims file clearly shows that the Veteran suffers significant health problems, including disc disease.  However, although the Board is sympathetic to his health status, on the question of whether his current low back disability is related to service, the Board is compelled to conclude that the preponderance of the evidence is against this claim.  As such, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for degenerative disc disease of the lumbar spine must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


